Citation Nr: 0919228	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  04-05 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1968 to July 1970.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2000 rating 
decision by the Roanoke Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for hypertension as secondary to PTSD.  An October 
2002 rating decision continued to deny service connection.  
In March 2007, the Veteran testified at a Central Office 
hearing before the Board member below; a transcript of that 
hearing is of record.  In May 2007, the Board remanded the 
claim for further development. 


FINDINGS OF FACT

There is at least an approximate balance of positive and 
negative evidence regarding whether the Veteran's 
hypertension is secondary to PTSD.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the evidence of 
record establishes that his hypertension was aggravated by 
his service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 3.102, 3.159, 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Furthermore, in light 
of the favorable decision for the Veteran in this case, any 
error in the timing or content of VCAA notice, if shown, 
would be moot. 

II.  Applicable Laws and Regulations

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in the line of duty in the active military, 
naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
That an injury or disease occurred in service is not enough; 
there must be a chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service. 38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Additionally, service connection for certain diseases, such 
as cardiovascular disease, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§3.307(a)(3), 3.309(a) (2008).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service connected disease or injury. 38 C.F.R. § 
3.310(a) (2008).  The Court has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability. Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effect as of October 20, 2006, during the 
pendency of the instant appeal. See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice and thus suggests that the recent change 
amounts to a substantive change in the regulation.  For this 
reason, and as the Veteran's claim was pending before the 
regulatory change was made, the Board will consider his claim 
under the prior version of 38 C.F.R. § 3.310, as it is more 
favorable to the Veteran.

III.  Analysis

Based on the favorable decision below regarding secondary 
service connection, it is unnecessary to expand upon the 
issue of a direct relationship between hypertension and 
service.  Furthermore, the Veteran did not contend that his 
hypertension was directly related to service.  Rather, the 
Veteran contends that his service-connected PTSD caused or 
aggravated his hypertension.

In a March 1999 rating decision, the RO granted service 
connection for PTSD and assigned an initial 10 percent 
evaluation effective October 16, 1998.  The Veteran's PTSD is 
currently evaluated at 50 percent disabling. 

In a March 2000 statement, Dr. W. C. indicated that he had 
been treating the Veteran for hypertension from 1995 through 
1999.  In two separate statements dated in 2003, Dr. W. C. 
indicated that the Veteran's hypertension was secondary to 
his PTSD. 

July 2003 to February 2008 treatment records from Richmond VA 
Medical Center (VAMC) showed treatment for hypertension.  

On October 2003 VA examination, the examiner, a nurse 
practitioner, indicated that she would have to resort to 
speculation to determine that the Veteran's hypertension 
onset was a result of his nervous condition.  She also 
indicted that she would have to resort to speculation to find 
a correlation between the Veteran's hypertension and PTSD.  

On July 2004 VA examination, it was noted that the claims 
file was available for review.  The examiner opined that 
based on the provided claims folder and past documentation, 
the Veteran's hypertension was less likely as not a result of 
his PTSD.  The examiner reasoned that there was no past or 
available literature to associate the cause/effect 
relationship of the two conditions.  The examiner also noted 
that a variety of cardiovascular conditions could present 
with anxiety as the chief complaint.  Furthermore, an 
electrocardiogram and echocardiogram may detect some 
cardiovascular conditions associated with panic, such as 
paroxysmal, atrial tachycardia, and mitral valve prolapse.  
The examiner indicated that an association between the 
Veteran's PTSD and hypertension could not be warranted based 
upon the provided records and the Veteran's lack of 
medication treatment for PTSD.  The examiner noted Dr. W. C. 
statement, but did not find supporting data for Dr. W. C.'s 
opinion.  The examiner added that the Veteran had elevated 
blood pressure readings only with only increased dosing for 
his Atenolol during a visit to McGuire VAMC in 2003, but 
there was no documentation of current treatment/management of 
the PTSD, if this was a causative factor.  

Subsequent pharmacy prescription records from Richmond VAMC 
were associated with the claims file and showed that the 
Veteran was prescribed medication for his PTSD.  

October 2005 to June 2007 treatment records from Richmond 
VAMC showed treatment for hypertension and PTSD.  

In January 2007, the Veteran submitted articles that 
discussed a relationship between heart disease and depression 
and chest pain and PTSD.  

At his March 2007 video conference hearing, the Veteran's 
representative indicated that there were medical records in 
the claims file that showed a possible connection between 
PTSD and hypertension.  

On April 2008 VA examination, the examiner stated that based 
on the claims file review and all available medical records, 
it was at least as likely as not that the Veteran's 
hypertension was caused or aggravated by his service-
connected PTSD and if there was aggravation, the approximate 
degree of hypertension was due to such aggravation.  The 
examiner stated that the Veteran's PTSD pre-dated the onset 
of hypertension, so it was less likely than not that the PTSD 
caused the hypertension.  However, it was at least as likely 
as not that the hypertension was aggravated by the PTSD 
because of the arteriolar remodeling from the increased 
sympathetic neural activity over time since the Veteran's 
stressors in combat in Vietnam.  The examiner opined that he 
was unable without resorting to mere speculation to 
approximate the degree of hypertension that was due to such 
aggravation.  

On March 2009 VA examination, it was noted that the claims 
file was reviewed.  The examiner found that it was as likely 
as not that the Veteran's hypertension had been exacerbated 
by his PTSD.  The examiner noted that the Veteran had other 
risks for hypertension, including age and family history.  
The examiner estimated that approximately 25% of his 
hypertension might be exacerbated by his PTSD.  The examiner 
added that it was unlikely that the PTSD caused the 
hypertension, as the Veteran's hypertension was diagnosed in 
1995, or 25 years post service.  The examiner opined that is 
was far more likely that age and family history of 
hypertension contributed to the onset of this condition.   

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  The standard 
of proof to be applied in decisions on claims for Veterans 
benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102 (2006); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The Court of Veterans Appeals has stated that 
"[i]t is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim." Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board is also free to favor one medical opinion over 
another, provided it offers an adequate basis for doing so.  
See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In the present case, although two VA examiners indicated that 
the Veteran's hypertension was not related to his PTSD, two 
other VA examiners and one of the Veteran's private 
physicians affirmatively concluded that his PTSD did, in 
fact, exacerbate and/or aggravate his hypertension. (See 
April 2008 and March 2009 VA examination reports and Dr. W. 
C.'s medical opinions dated in 2003.)  With regard to the 
April 2008 and March 2009 VA examinations, the examiners 
specifically noted that the Veteran's complete claims folder, 
including all of his medical records, were reviewed prior to 
coming to a conclusion.  And significantly, with relation to 
Dr. W. C's opinion, he noted that had been treating the 
Veteran for hypertension ever since the mid-90's, thus he was 
well aware of the Veteran's hypertension condition, medical 
treatment, and the etiology of this disorder.  (See March 
2000 correspondence from Dr. W. C.)

After careful review of the evidence of record, and in light 
of the conflicting medical opinions discussed above, the 
Board finds that there is at least an approximate balance of 
positive and negative evidence as to whether the Veteran's 
service-connected PTSD has permanently aggravated his 
hypertension.  Consequently, having resolved doubt in favor 
of the Veteran, the Board finds that the Veteran's claim for 
service connection for hypertension, claimed as secondary to 
PTSD, has been established.







ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected PTSD is granted.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


